 AMERICANNATIONALSTORES, INC.127American National Stores,Inc.andRetail Store Em-ployees'Union,Local No.655, affiliated with RetailClerks International Association,AFL-CIO. Case14-CA-6136January 27, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 14, 1971, Trial Examiner Thomas F.Maher issued the attached Decision in this proceeding.Thereafter, Respondent and the General Counsel filedexceptions to the Trial Examiner's Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only insofar as con-sistent with this Decision.1.We agree with the Trial Examiner's findings thatRespondent violated Section 8(a)(1) of the Act by thestatements of Manager Copeland to employees that,should the Union become their representative, Re-spondent would not bargain and would withhold cer-tain commissions theretofore paid.We do not agreewith the Trial Examiner's further findings, however,that Respondent did not violate Section 8(a)(1) by thefollowing conduct:(a) Copeland told employee Butler that he had heardthat Butler was an instigator of the Union and knewwho the others were. The Trial Examiner reasoned thatitwas reasonable to expect that Copeland's statementwas the result of his surmise, processes of reasoning,and commonsense, and did not establish actual surveil-lance.We are not persuaded by this reasoning. As theTrial Examiner found, Copeland's statement was thathe had "heard," and thus "knew," the employees whohad instigated unionization. We are not here concernedwith whether this statement was true, or whether itproved actual surveillance. The significant fact, in ouropinion, is whether Copeland's statement had a reason-able tendency to discourage the employees in exercisingtheir statutory rights by creating the impression that hehad sources of information about their union activity.'(b)Coupled with these statements was Copeland'sfurther action in yielding to the employees' longstand-ing but previously rejected complaints about not receiv-'ColumbianCarbon Company,79 NLRB 62, enfd 177 F 2d 1003 (C A10)ing certain commissions. The record shows that sincebecomingmanager inSeptember 1970, Copeland hadbeen awarding the commissionson management salesusually to the same employee. Complaints were madeto Copeland urging that he rotate such commissionsamong all the employees; but Copeland refused to doso.When the complaints were carried by the employeesto the district supervisor, he instructed Copeland torotate the commissions; but Copeland still refused to doso.About 5 months later, Copeland's complained-ofpractice caused the employees to begin their organiza-tional activity, and a majority of them signed cardsdesignating the Union to represent them for collective-bargaining purposes.When Copeland learned of thisunion activity, his response was to call a meeting of theemployees. During the course of the meeting, accord-ing to Copeland's own testimony, the employees againcomplained of his handling of the commissions. Cope-land thereupon agreed with their complaints, andadopted the system they had sought in vain for so longprior to resorting to union activity.Despite Copeland's other antiunion conduct, theTrialExaminer found that Copeland's conduct infinally remedying the employees' complaints aboutcommissions was innocent and lawful, on the groundthat what Copeland did was in response to employeerequests. The Trial Examiner seems to overlook thefact that Copeland had refused to remedy the com-plaints until his conduct had driven the employees intoorganizing collectively.We are convinced that the tim-ing of such conduct warrants an inference that it wasdesigned to defuse the employees' union activity, par-ticularly in the absence of evidence of any legitimateeconomic reason for the timing of the change.2Accordingly, we find that Respondent violated Sec-tion 8(a)(1) of the Act by giving employees the impres-sion that their union activities were under surveillance,by threatening to withhold commissions from em-ployees, by telling employees that it would not bargaincollectively even if the Union were designated by amajority, and by changing the system of awarding com-missions in order to discourage union activity. We fur-ther find that these violations of Section 8(a)(1) aresufficiently extensive, pervasive, and serious, to warranta broad 8(a)(1) order.2. The Trial Examiner recommended dismissal of theSection 8(a)(5) allegation, although Respondent wasshown to have refused the Union's request to bargainbased on a card majority in the appropriate unit.' Spe-cifically, the Trial Examiner found that Respondent'Mossgrove Mining Co, Inc,158 NLRB 1325, 1328,Triangle Plastics,Inc,166 NLRB 768, 775We find the appropriate unit in this case to be the following unitAll retail sales employees at Respondent's Rolla, Missouri, store, ex-cluding office clerical employees, professional employees,guards, andsupervisors as defined in the Act195 NLRB No. 3 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad committed no "serious" unfair labor practices thatwould interfere with the holding of an election, or re-quire an 8(a)(5) finding or the issuance of a bargainingorder based on cards alone.In this case, however, we have found that Respond-ent committed unfair labor practices which, consider-ing the small size of the unit (four employees), were"serious" enough to make a fair election doubtful, ifnot impossible. Here, employee interest in organizationemerged as a result of their dissatisfaction with Re-spondent's position on the distribution of managementcommissions. After their union interests became mani-fest,Respondent first threatened to eliminate allocationof such commissions if the Union were designated, andthen yielded to employee demands by agreeing to anequitable distribution system. This unlawful grant ofbenefits, under Board remedial policy, need not be re-scinded. Nevertheless, Respondent, by taking this step,rendered academic the very basis for employee organi-zational activity. It is apparent, therefore, that this con-duct falls within that category of unfair labor practiceswhich conventional Board remedies may not ade-quately dissipate so that a fair election can be held withreasonable certainty.We therefore find that the Un-ion's cards provide a more reliable test of the em-ployees' desires in these circumstances. Consequently,we conclude that, in order to protect the statutoryrights and interests of the employees, it is essential tofind that Respondent's refusal to bargain violated Sec-tion 8(a)(5) and (1).We shall order Respondent, onrequest, to recognize and bargain with the Union as thestatutory representative of its employees for the pur-poses of collective bargaining.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, American Na-tional Stores, Inc., Rolla, Missouri, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Threatenting to withhold commissions from itsemployees if they join or assist Retail Store Employees'Union, Local No. 655, affiliated with Retail Clerks In-N.L.R.B v. Gissel Packing Company,395 U.S. 575;George A. Angle,d/b/a KansasRefined Helium Co.,176 NLRB 1031. We findLinden Lum-ber Division,Summer & Co.,190 NLRB No. 116, inapplicable to the factsin this case.While Chairman Miller agrees that a bargaining order is appro-priate herein, he would,for reasons stated in his separate concurrence inUnited Packing Co. ofJowa, Inc.,187 NLRB No. 132, predicate this remedysolely upon the serious violations of Section 8(a)(1) committed by Respond-ent.In addition,Chairman Miller would not find an 8(a)(1) violation based onthe statement by store manager Copeland that "they[the Union]were notgoing to change the way he runs that store." In Chairman Miller's view thisvague statement was not tantamount to an expression by management of adetermination not to bargain with the Union,and in no event constitutedan interference with employee Section 7 rightsternational Association, AFL-CIO, or any other labororganization.(b) Informing its employees that it would not bargainwith the Union even if a majority of the employeesdesignate the Union as their representative for collec-tive bargaining.(c)Creating the impression of surveillance of theunion activities of its employees.(d) Changing the commission system or other em-ployee benefits in order to discourage union activityamong itsemployees.(e)Refusing to bargain collectively with the Unionas the exclusive representative of its employees in thefollowing appropriate unit:All retail sales employees at the Rolla, Missouri,store, excluding office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act.(f) In any other manner interfering with,restraining,or coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain with the Union as theexclusive representative of all employees in the above-described appropriate unit with respect to rates of pay,wages,hours, and other terms and conditions of em-ployment and, if an understanding is reached, embodysuch understandingin a signed agreement.(b) Post at its store in Rolla, Missouri, copies of theattached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by an authorizedrepresentative, shall be posetd by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing an Orderof the National Labor Relations Board " AMERICAN NATIONAL STORES,INC.129APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT threaten you with the withhold-ing of commissions if you join or assist Retail StoreEmployees,Union,LocalNo. 655, affiliated withRetailClerks InternationalAssociation,AFL-CIO.WE WILL NOTinform you that we will not bar-gain if you select the Union to represent you.WE WILL NOTcreate the impression that we areengaging in surveillance of your union activities.WE WILL NOTchange the commission systemor other employee benefits in order to discourageunion activity among you.WE WILL NOTrefuse to bargain collectivelywith Retail Store Employees,Union,Local No.655, affiliated with RetailClerksInternational As-sociation,AFL-CIO,as the exclusive representa-tive of theemployees in the bargaining unit de-scribed below.WE WILLNOT in any other manner interferewith,restrain,or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.WE WILL,upon request,bargainwith theabove-named Union as the exclusive representa-tive of all our employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours,and other terms and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All retail sales employees of our Rolla, Mis-souri,store,excluding office clerical em-ployees, professional employees,guards, andsupervisors as defined in the Act.AMERICAN NATIONALSTORES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,210 North 12th Boulevard,Room 448, St.Louis,Missouri 63101,Telephone 314-622-4142.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER,Trial Examiner. Upon a charge andan amendment thereto filed on March 5 and April 20, 1971,respectively, by Retail Store Employees' Union, Local No.655, affiliated with Retail Clerks International Association,AFL-CIO,herein called the Union,against American Na-tional Stores,Inc., Respondent herein,the Regional Directorfor Region 14 of the National Labor Relations Board,hereincalled the Board,issued a complaint on behalf of the GeneralCounsel on April 21,1971, and an amended complaint onJune 11,1971, alleging violations of Section 8(a)(1) and (5)of the National Labor Relations Act, as amended(29 U.S.C.,Sec. 151,et seq.),herein called the Act.In its duly filedanswer and amended answer Respondent, while admittingcertain allegations of the complaint,denied the commissionof any unfair labor practice.At the trial of the matter thecomplaint was further amended by the addition of an addi-tional allegation of violation of Section 8(a)(1) of the Act, towhich Respondent interposed its oral denial.Pursuant to notice a trial was held before me in Rolla,Missouri,where the parties were present, represented bycounsel, afforded full opportunity to be heard,to presentevidence and oral argument,cross-examine witnesses,and filebriefs.Briefs were filed by General Counsel and the Respond-ent on August 12, 1971. At the same time Respondent fileda motion to correct the transcript of the hearing in certainrespects.Upon my inspection of the transcript and noting theerrors,and in the absence of objection,I grant the motion andcorrect the record accordingly.Upon consideration of the entire record, including thebriefs filed with me,and specifically upon my observation ofeach witness appearing before me,Imake the following:FINDINGSOF FACT AND CONCLUSIONS OF LAWITHE. BUSINESS OF THE RESPONDENTAmerican National Stores,Inc.,Respondent herein, is aMissouri corporation with its principal office and place ofbusiness located in St. Louis, Missouri.Respondent main-tains a store in Rolla,Missouri (frequently referred to in therecord as Biederman's,Respondent former corporate title),and other stores in the States of Missouri and Illinois, whereit is engaged in the operation of retail furniture stores. Duringthe year ending December 31, 1970, Respondent, in thecourse and conduct of its business operations,sold at retailfurniture and related items,and derived gross income there-from in excessof $500,000. During the same period Respond-ent purchased and caused to be transported to its storeslocated in the State of Missouri furniture and related itemsin excessof $50,000, of whichfurniture and related itemsvalued in excessof $50,000 were transported and delivered toitsMissouri stores directly from points located outside theState of Missouri, or from other enterprises located in theState of Missouri who received such furniture and relateditems from States other than the State of Missouri.Upon the foregoing admitted facts I conclude and findRespondent to be an employer engaged in interstate com-merce within the meaning of Section 2(2), (6), and (7) of theAct. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE LABOR ORGANIZATION INVOLVEDIt is admitted and I accordingly find Retail Store Em-ployees' Union,Local No.655, affiliated with Retail ClerksInternational Association,AFL-CIO,to be a labor organiza-tion within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. FactsUnion interest among Respondent's sales employees ap-pears to have been generated by sales procedures adopted byMelvin Copeland when he assumed the position and duties ofstore manager in September 1970. Specifically, for the past 2or 3 years prior to that time the commissions derived frommanagementsales, i.e., sales made by the store manager, wereallocated among the sales personnel of the store by the tossof a coin or by drawing lots among the salesmen. In otherstores of Respondent, however, the general practice had beento allocateeach managementsales commission to the storesalesman who was "number one on the up list" at the timethe sale was made, the recipient then reverting to the bottomof the list.'Shortly after Copeland becamemanager hechanged thecommission allocation system by the simple expedient of giv-ing his commissions to one or other of the twolead salesmen.'This change became an immediate source of aggravation toemployee Butler who protested the arrangement to Copeland,to no avail. Indeed when Butler first protested the arrange-ment in October 1970 Copeland told Butler "It was his storeand he would run it the way he wanted to."About thesame timeButler went to Respondent's ter-ritorial supervisor, Sorroco, and complained to him of theinequitiesof the commission distribution. Sorroco, accordingto Butler, thereupon informed Mr. Copelandthat manage-ment sales would be given to the number one salesman on thelist.'The change was not made, however, until 5 monthslater.On or about February 1, 1971, employee Butler telephonedthe Union's business agent and asked him to either sendsomeone to talk with the employees about joining the Unionor tell him how they could join. Butler was sent applicationform cards. These cards authorizing the Union to representthe employees were distributed among thesalespersonneland three were signed and returned to the Union. Thosesigning the cards were Butler and employees Elouise Garmesand Dennis Hayes. The fourth member of the sales force,Dick Rodgers, did not sign a card.When the Union received the authorization cards it im-mediately sent Respondent a letter dated February 11, 1971,as follows:Mr. Richard YoungBiederman National Stores Inc.1260 Andes DriveSt.Louis,Mo. 63132Dear Mr. Young:February 11, 1971The system was credibly explained by employee Jack Butler and StoreManager Copeland as a routine whereby sales personnel, in turn, wait at thefront of the store to meet customers As each customer is met thesalesmancrosses his name from the top of the list, places it at the bottom, and isreplaced at the door by the next salesman on the listNo representation has been made that lead salesmen, who stand in forthe manager in his absence, are supervisors within the meaning of the ActSorroco was not called as a witness by Respondent Copeland was notquestioned about the incidentBy means of this letter as well as by personal contact, wehereby advise you that this union represents the majorityof your store employees, employed at the BiedermanStore, located in Rolla, Missouri.We earnestly request recognition for collective bargain-ing purposes for all selling employees, excluding thestore manager.If you question our majority status, we are prepared toprove same by a card check against your company pay-roll.We request that everything remain status quo inorder to avoid any future problems.We earnestly request a conference, at your earliest con-venience, in order to negotiate a contract coveringwages, hours, working conditions, and other provisionsnormally contained in a collective bargaining agreement.May we hear from you.Very truly yours,/s/ Jack ValentiJack Valenti, Executive SecretaryRETAIL STORE EMPLOYEESUNION LOCAL 655In a reply dated February 16, 1971, the Respondent wrote asfollows:February 16, 1971Mr. Jack ValentiRetail Clerks Local #6551401 Hampton AvenueSt Louis, Mo. 63139Dear Jack:Referring to your letter of February 11, 1971 requestingrecognition of thesalesmen atthe Biederman store inRolla,Missouri, we have a good faith doubt that yourepresent a majority of the salesmen in an appropriateunit, and request that the National Labor RelationsBoard conduct a secret election.Very truly yours,AMERICAN NATIONAL STORES, INC./s/ Richard T. YoungRichard T. Young Personnel DirectorRTY/dlcc:National Labor Relations Board - St Louis OfficeFollowing this exchange of correspondence StoreManagerCopeland and employee Butler engaged in several conversa-tions on February 22 that are significant to the issues pre-sented. Thus Copeland approached Butler in the store andsaid he had heard that Kay Wilson, the Union's organizer,and Butler "were the instigatorsin gettingthe Union into theBiederman store." To which Butler replied that they were notthe onlyones.Copeland then said he knew that and he alsoknew who the others were.'Twenty minutes later Copeland resumed the conversation.Copeland mentioned his past friendship with the union or-ganizer,Wilson, but went on to say it did not matter who theunion used in its dealings with him, "they were not going tochange the way he runs that store." They then argued atlength over the practice of allocating management sales toleadmen, Butler contending that the leadmen were alreadyreceiving extra compensation for their extra duties. Copelandthen said that if the Union came in and succeeded in stoppinghim from giving the commission to the leadmen "he wouldput them in House 99," a designation for a "company sale"on which no one received a commission.' Later on the sameday, February 22, according to Copeland,a sales meeting wascalled during the course of which the employees protested theallocation of commissions. Thus he testified that they toldThe credited testimony of Butler, Copeland did not deny itThe foregoing is the credited, undenied testimony of Butler AMERICAN NATIONAL STORES, INC.him they would like to have the commission on his own salesdivided on a more systematic basis,suggesting that the manon the "up" position get the sale. Copeland agreed to thisrequest and it was put into effect. Employee Hayes testifiedthat the effective date was March 1, 1971.Shortly thereafter, during the last week of February andseveral days before Butler was transferred to another store athis own request, Copeland approach Butler and told him hewas allocating a management sale to him.In Butler's words:"He told me to go put my name of the ticket and don't sayhe had never gave me anything." Butler transferred from thestore on February 28.6B.ConclusionsThe facts here suggest more of a running feud betweenemployee Butler and Store Manager Copeland than interfer-ence, restraint and coercion of employees. Unless, then, theybecome entangled in the restraints of the Act Store ManagerCopeland's favoritism in the distribution of company com-missionsand the Respondent's failure to enforce its territorialsupervisor's orders, while not to be condoned, are of no con-cern here.When and if, however, they impinge upon theemployees' rights that is a different matter.Copeland made three statements which, it is alleged, con-stitute unlawful interference, restraint, and coercion. He toldemployee Butler that he knew that he had instigated theUnion and that he knew who the other employees were. Hestated that the Union would not change the way he ran thestore,and that should it succeed in preventing managementsales commissions being allocated to leadmen the commis-sions would not be given to anyone.I am not persuaded that Copeland's expression of knowl-edge of who among the employees were union members con-stituted surveillance, the impressions of surveillance, or inter-ference of any sort. On February 11 he was told by the Unionthat it represented a majority of his four employees. It iscertainly reasonable to expect that in the period interveninghe would be legitimately curious enough to at least surmisewho these three people are. Butler had been haggling withhim since September over the commissions; Hayes had beenreduced from leadman in December; and Rogers had beenconsistently favored with the management commissions. It isnot unreasonable to conclude from this that Copeland knewwho was in the Union by the processes of reason and com-monsense, and not surveillance. Such being the case I find nofault in telling Copeland that he knew what the Union hadalready told him 10 days earlier-that a majority had signedup.Copeland's other two statements are on a different footing.Thus he said that the Union would not change the way he ranthe store, and that if it did succeed in changing the manage-ment commissions system no one would get them.Citation of authority is unnecessary to establish that bycategorically announcing an intention not to bargain with aUnion, which certainly was the import of Copeland's remark,and threatening to withdraw employee benefits if the Unionwere to persist in the bargaining an employer indulges inclassicforms of interference with employee rights prescribedby the Act. I accordingly conclude and find that by threaten-ing to withhold commissions and by stating its determinationnot to bargain with the Union respecting changes in storeoperations should the Union become the employees' repre-sentative, Respondent thereby violated Section 8(a)(1) oftheAct.The foregoing findings are based upon the credited testimony of Butler,and unless stated specifically to the contrary stand undemed.131It is also alleged that by Copeland changing the commis-sion system in March and by allocating Butler a substantialmanagement commissionon the day before he transferredfrom the store Respondent implemented a change in themethod of commission allocation in order to discourage theemployees' union activity. This allegation is completely with-out substance. Store Manager Copeland testified without con-tradiction that at a February 22 sales meeting the employees,being the members of the bargaining unit, protested the allo-cation of management commissions to the leadmen and re-quested a more equitable distribution. A change reflectingthis request change was put into effect on March 1, and Butlerwas given his opportunity to participate in the change im-mediately before he transferred from the store.Had the employees not specifically asked for this substan-tial improvement in their income Respondent's action couldwell be interpreted as the sort of beneficial grant historicallyclassified as interference with employee union preference. Butthis change was at the employees' initiative, not Copeland's,and presumably in belated compliance with his own superi-or's orders to make such a change. I fail to see how or whycompliance with such a legitimate request made by all themembers of a bargaining unit constitutes interference withtheir statutory rights. Indeed to hold otherwise would betantamount to concluding that once a union's support hadbeen enlisted the employees have foreclosed themselves, as agroup, from asking, as distinct from receiving, any benefit. Ido not perceive this to be within the bounds of the Act'sproscription and conclude and find that Respondent has notthereby violatedSection 8(a)(1).It is alleged that Respondent's refusal to bargain upon theUnion's request of February11 (supra)constitutes a violationof the Act and that its subsequent conduct, described in detailabove(supra),tended to undermine the Union, destroy itsmajority status and impede the election process. Specifically,I am asked to find that two unlawful statements of Copelandresulted in these grave consequences. First, he said that theadvent of the Union would not make him change the way heran the store; and second, that if the Union forced him tochange management commission allocation method therewould be no commission. The fact of the matter is that hehaschanged the system, and as a result the commissions nowgo to the employees and do not revert to the Company. Insuch a posture it is difficult to assess the statements, howeverunlawful they may have been made, as impeding the electionprocess. Indeed the eventual determination of the commis-sion issue by Copeland's capitulation in favor of the em-ployees on March 1 suggests that the statements might haveaffected the election's processes, not in the Respondent's fa-vor, but the Union's.Upon the foregoing considerations, therefore, I concludeand find that Copeland's statements, already found to haveunlawfully interfered with Respondent's employees(supra),did not have the effect of undermining the Union or destroy-ing its majority status. Nor did it tend to impede the electionprocess here within the purview of the Supreme Court's crit-eria that "the key to the issuance of a bargaining order is thecommission ofseriousunfair labor practices that interferewith the election processes and tend to preclude the holdingof a fair election."' (Emphasis supplied) I do not considerthese statements to be of the "serious" type anticipated by theSupreme Court.Therestill remainsfor consideration an employer's bar-gaining obligationin the absence of interference with theelection process where, as here, the employer has not himselfpetitioned the Board for an election. TheGisseldecision left'NL.R.B.vGisse! PackingCo,395 U S 575, 594 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis issue open for the Board's future determination.' TheBoard, however, has met the issue inLinden Lumber Divi-sion,Summerand Co.,190 NLRB No. 116, where it wasstated as "Whether, absent election interference, an employerwho insists on an election must initiate the election by hisown petition." Earlier, inDerse, Arthur F., President andWilder Mfg. Co., Inc.,185 NLRB No. 76, the Board founda Section 8(a)(5) violation where the employer had independ-ent knowledge of the union's majority status and there wasno effort made to resolve the majority issue through the elec-tion process. Here, however, as inLinden Lumber,there doesappear to be independent employer knowledge of the Union'smajority status. Indeed Store Manager Copeland's statementof his knowledge of who were the union members (three outof four in the unit) was alleged to be a violation of Section8(a)(1), and this was proven by credible, undenied evidence(supra).And as inLinden Lumber,there was here the em-ployer's "request that the National Labor Relations Boardconduct a secret election"(supra).This offer to resolve themajority status by resort to a Board election distinguishes itfrom theWildercase where a violation had been found. Thefacts, conforming as they do in this area to those inLindenLumber,permit of no conclusion other than the one reachedinLinden:namely, that "Respondent should be found guiltyof a volation of Section 8(a)(5) solely upon the basis of itsrefusal to accept evidence of majority statusotherthan theresults of a Board election." (Emphasis supplied.)Although Respondent has requested a Board election here,the evidence nonetheless suggests it independently knew ofthe Union's majority status. All this quite apart from the factthat three of the four employees signed union authorizationcards. Under the Board's holding inLinden,as quoted above,however, I will not rely upon these duly signed authorizationcards because they, like Respondent's independent knowl-edge, is evidence "other than the results of a Board election."In the absence, therefore, of adequate evidence of the Union'smajority status to establish it as bargaining representative ofRespondent's employees I must conclude and find that it hasnot refused to bargain in violation of Section 8(a)(5) when ithas not petitioned for a Board election. I recommend that thecomplaint be dismissed in that respect.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its business operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYIt has been found that Respondent has violated the Act inseveral respects. I will accordingly recommend that an orderissue requiring it to cease and desist therefrom. I shall recom-mend the posting of an appropriate notice of compliance withsuch order as the Board issues.395 U S 575, 595, Got, fn 18[Recommended Order omitted from publication.]